O'Brien, J. (dissenting):
I dissent upon the authority of People ex rel. Schelpp v. Knox (48 App. Div. 479) for the reasons therein given. It is true the question there arose as to the. right of the police commissioners in the late city of Brooklyn to promote patrolmen for gallantry; but the court in that case examined and discussed the question from the standpoint of the power possessed by the police authorities of the former cities of New York and Brooklyn and in that connection,, as said in the opinion: “ It is plain that when the cities of New York and Brooklyn came together to form the Greater New York,, the police authorities in each city were authorized to promote police*342men for gallant conduct.” This was the conclusion reached after an examination of the provisions of the Civil Service Law, the Consolidation Act of New 'York city and the provisions of' the Greater New York charter, and I think it should be followed, and, therefore, am for affirmance, with costs.
Order reversed and motion for mandamus denied, with costs.